Ludeling, C. J.
The plaintiffs sue the defendant for the sum of $5250, and interest from eleventh November, 1865, the alleged value of thirty-five bales of cotton destroyed by fire while being transported by defendant from Lake Pontchartrain to New Orleans.
The bills of lading show that the parties expressly excepted the carriers from liability on account of loss by fire, and the evidence m the record proves that the loss was not attributable to the fault of the defendant. 7 An. 235, Oakey & Hawkins v. Gordon, and New Orleans Mutual Insurance Company v. Jackson Railroad Company, 20 An. 303.
It is therefore ordered that the judgment of the lower court be affirmed, with costs of appeal.